Case 5:19-cv-02238-DDP-SP Document 69 Filed 11/17/20 Page 1 of 12 Page ID #:2207




   1
                                                                JS-6                          O
   2

   3

   4

   5

   6

   7

   8
                                 UNITED STATES DISTRICT COURT
   9
                               CENTRAL DISTRICT OF CALIFORNIA
  10

  11    KNOLL, INC., a Delaware corporation,      )   Case No. 5:19‐cv‐2238‐DDP (SPx)
                                                  )
  12
                             Plaintiff,           )   ORDER GRANTING IN PART
  13                                              )   DEFENDANTS’ MOTION TO
              v.                                  )   TRANSFER VENUE UNDER
  14
                                                  )   28 U.S.C. § 1404(a), AND VACATING
  15    MODWAY, INC., a New York                  )   AS MOOT DEFENDANTS’ MOTION
  16    Corporation, LEXMOD, INC., a Florida      )   TO DISMISS UNDER RULE 12(b)(6)
        Corporation, AND MENACHEM T.              )
  17    GREISMAN, an Individual,                  )
  18                                              )
                                                  )
  19                        Defendants.           )   [Dkts. 32, 34]

  20                                              )
                                                  )
  21                                              )
  22                                              )
                                                  )
  23

  24         Presently before the court are Defendants Modway, Inc., LexMod, Inc., and
  25   Menachem T. Greisman’s Motion to Transfer Venue under 28 U.S.C. § 1404(a),
  26   LexMod/Greisman’s Motion to Dismiss for Lack of Personal Jurisdiction, (Dkt. 32), and
  27   Defendants’ Motion to Dismiss under Rule 12(b)(6). (Dkts. 32, 34.) Having considered
  28   the submissions of the parties and heard oral argument, the court grants Defendants’
Case 5:19-cv-02238-DDP-SP Document 69 Filed 11/17/20 Page 2 of 12 Page ID #:2208




       Motion to Transfer in part, vacates as moot Defendants’ Motion to Dismiss under Rule
   1
       12(b)(6), and adopts the following order.
   2
       I. BACKGROUND
   3
              Plaintiff Knoll, Inc. (“Knoll” or “Plaintiff”) is a Delaware corporation with its
   4
       principal place of business in Pennsylvania. (Dkt. 31, Second Amend. Compl. (“SAC”) ¶
   5

   6   4.) Defendant Modway, Inc. (“Modway”) is a New York corporation with its principal

   7   place of business in New Jersey. (Id. ¶ 5.) Defendant LexMod, Inc. (“LexMod”) is a

   8   Florida corporation with its principal place of business in New Jersey. (Id. ¶ 6.)

   9   Defendant Menachem T. Greisman (“Greisman”) is a resident and citizen of New York,

  10   and “is the President of LexMod and CEO of Modway, and is listed as each entity’s

  11   principal executive on the Florida and New York Secretary of State websites,

  12   respectively.” (Id.)

  13          Plaintiff alleges that it is “a global leader in the design and manufacture of

  14   commercial and residential furniture, accessories, and coverings.” (Id. ¶ 8.) Plaintiff

  15   owns the rights, title, and interests to various furniture designs, including the “Pedestal

  16   Trade Dress,” “Executive Chair Trade Dress,” “Knoll Lounge Trade Dress,” “Bertoia

  17   Trade Dress,” and the “Cyclone Trade Dress.” (Id. ¶¶ 13, 25, 32, 40, 49.) Plaintiff alleges

  18   that it has “extensively advertised products” with the above trade dresses, and as a

  19   result, “(a) the public has come to recognize and identify products bearing the [trade

  20   dresses] as emanating from Knoll, (b) the public recognizes that products bearing the

  21   [trade dresses] constitute high quality products that conform to the specifications created

  22   by Knoll, and (c) the [trade dresses] ha[ve] established strong secondary meaning and

  23   extensive goodwill.” (Id. ¶¶ 21, 26, 33, 41, 50.)

  24          Plaintiff brings this action against Modway, LexMod, and Greisman (collectively,

  25   “Defendants”) claiming (1) trade dress and trademark infringement under 15 U.S.C. §

  26   1125(a), (2) false designation of origin and federal unfair competition under 15 U.S.C. §

  27   1125(a), and (3) unfair competition under California Business & Professions Code §
  28                                                  2
Case 5:19-cv-02238-DDP-SP Document 69 Filed 11/17/20 Page 3 of 12 Page ID #:2209




       17200, et seq. (Id. ¶ 1.) Plaintiff alleges that “Defendants have developed, manufactured,
   1
       imported, advertised, and/or sold products . . . that use trade dress that is not only
   2
       confusingly similar to [its trade dresses], but [are] a slavish copy of Knoll’s proprietary
   3
       design.” (Id. ¶¶ 58, 67, 76, 85, 94.)
   4
               Plaintiff asserts that the court has personal jurisdiction over Defendants because
   5

   6   Defendants operate “a west coast office and warehouse in Fontana, California,” “have

   7   been selling and offering for sale infringing products in this judicial district, including

   8   but not limited to selling infringing products directly to consumers and/or retailers in

   9   this district and placing infringing products directly into the stream of commerce from

  10   Defendants’ distribution warehouse in Fontana, California . . . .” (Id. ¶ 2.) Plaintiff alleges

  11   on information and belief that “LexMod sells infringing products through its website

  12   www.lexmod.com (‘LexMod Website’),” “that LexMod sells products into California and

  13   to California residents through the LexMod Website and that LexMod fulfills at least

  14   some of the orders . . . through Modway’s distribution warehouse in Fontana . . . .” (Id.)

  15   Plaintiff also alleges on information and belief that “Greisman is the driving force and

  16   guiding spirit behind Modway’s and LexMod’s sale of infringing products into

  17   California,” and that “Greisman has and continues to routinely travel to California,

  18   including to oversee the development and operation of Defendants’ warehouse in

  19   Fontana, California.” (Id.)

  20           Plaintiff asserts that venue is proper in the Central District of California because

  21   “Modway has an established place of business within this judicial district and each of the

  22   Defendants has committed acts of infringement in this judicial district by selling and/or

  23   offering to sell infringing products in this judicial district, and distributing infringing

  24   products directly from Defendants’ distribution warehouse in Fontana, California.” (Id.

  25   ¶ 2.)

  26           Defendants presently move for transfer of venue under 28 U.S.C. § 1404(a) to the

  27   Southern District of New York or the District of New Jersey, and alternatively, if the
  28                                                  3
Case 5:19-cv-02238-DDP-SP Document 69 Filed 11/17/20 Page 4 of 12 Page ID #:2210




       action remains in this district, for dismissal of Defendants LexMod and Greisman for lack
   1
       of personal jurisdiction. (See Dkt. 32, (“Transfer Mot.”), at 1.) Defendants also move for
   2
       dismissal under Rule 12(b)(6). (Dkt. 34, (“MTD”).) For the reasons discussed below, the
   3
       court grants Defendants’ Motion to Transfer in part and does not reach the personal
   4
       jurisdiction issue or Defendants’ motion to dismiss under Rule 12(b)(6).
   5

   6   II. LEGAL STANDARD

   7          “[D]istrict courts may hear motions on the issue of venue prior to issues of

   8   jurisdiction and/or motions to dismiss.” Cohen v. Versatile Studios, Inc., No.

   9   CV134121GAFMANX, 2013 WL 12130019, at *3 (C.D. Cal. Nov. 15, 2013) (citing Sinochem

  10   Int’l Co. v. Malay. Int’l Shipping Corp., 549 U.S. 422, 435‐36 (2007)). “For the convenience of

  11   parties and witnesses, in the interest of justice, a district court may transfer any civil

  12   action to any other district or division where it might have been brought.” 28 U.S.C. §

  13   1404(a).

  14          As a threshold matter, a court determines first if venue in the requested district

  15   would have been proper. See Saleh v. Titan Corp., 361 F. Supp. 2d 1152, 1155 (S.D. Cal.

  16   2005). If so, the court must then balance the convenience of the parties, the convenience

  17   of the witnesses, and the interests of justice. E. & J. Gallo Winery v. F. & P. S.p.A., 899 F.

  18   Supp. 465, 466 (E.D. Cal. 1994). In the Ninth Circuit, relevant factors in assessing the

  19   interests of justice include, but are not limited to: (1) the plaintiff’s choice of forum, (2) the

  20   respective parties’ contacts with the forum, (3) the contacts relating to the plaintiff’s cause

  21   of action in the chosen forum, (4) the differences in the costs of litigation in the two

  22   forums, (5) the availability of compulsory process to compel attendance of unwilling

  23   non‐party witnesses, (6) the ease of access to sources of proof, and (7) the state that is

  24   most familiar with the governing law. Jones v. GNC Franchising, Inc., 211 F.3d 495, 498‐99

  25   (9th Cir. 2000).

  26          “A district court has discretion to adjudicate motions for transfer according to an

  27   individualized, case‐by‐case consideration of convenience and fairness.” Id. at 498
  28                                                   4
Case 5:19-cv-02238-DDP-SP Document 69 Filed 11/17/20 Page 5 of 12 Page ID #:2211




       (internal citations and quotations omitted). “The purpose of § 1404(a) is to prevent the
   1
       waste of time, energy, and money and to protect litigants, witnesses and the public
   2
       against unnecessary inconvenience and expense.” Metz v. U.S. Life Ins. Co. in City of New
   3
       York, 674 F. Supp. 2d 1141, 1145 (C.D. Cal. 2009) (internal quotations and citations
   4
       omitted). The moving party bears the burden of showing the balance of inconveniences
   5

   6   to it. E. & J. Gallo Winery, 899 F. Supp. at 466.

   7   III. DISCUSSION

   8              1. Whether this Action might have been brought in the Southern District of New
                     York or the District of New Jersey
   9

  10          The parties dispute whether this action could have been brought in New York or

  11   New Jersey. Defendants contend that the first prong under the Section 1404(a) analysis is

  12   satisfied because Defendant LexMod would consent to jurisdiction in New York and

  13   alternatively, Defendant Greisman would consent to jurisdiction in New Jersey.

  14   (Transfer Mot. at 7:20‐21 (citing Creative Compounds, LLC v. S.A.N. Nutrition Corp., 2012

  15   WL 13012706, *2 (C.D. Cal. Mar. 30, 2012); Dkt. 45, Reply at 2, n.1.)

  16          Defendants’ consent to personal jurisdiction is insufficient to satisfy the first prong

  17   of the Section 1404(a) analysis. “The phrase ‘where it might have been brought’ refers

  18   solely to districts where [plaintiff] could have originally filed suit.” In re Bozic, 888 F.3d

  19   1048, 1053 (9th Cir. 2018) (citing Hoffman v. Blaski, 363 U.S. 335, 344 (1960)). “[T]he power

  20   of a District Court under § 1404(a) to transfer an action to another district is made to

  21   depend not upon the wish or waiver of the defendant but, rather, upon whether the

  22   transferee district was one in which the action ‘might have been brought’ by the

  23   plaintiff.” Hoffman, 363 U.S. at 343‐44. The proper inquiry, therefore, is whether the

  24   Southern District of New York or the District of New Jersey have personal jurisdiction

  25   over the defendants, subject matter jurisdiction over the claims, and whether venue

  26   would be proper. See Cohen v. Versatile Studios, Inc., No. CV134121GAFMANX, 2013 WL

  27   12130019, at *2 (C.D. Cal. Nov. 15, 2013) (“An action ‘might have been brought’ in a
  28                                                   5
Case 5:19-cv-02238-DDP-SP Document 69 Filed 11/17/20 Page 6 of 12 Page ID #:2212




       jurisdiction that has personal jurisdiction over the defendants and subject matter
   1
       jurisdiction over the claims and where venue is proper.”).
   2
              There appears to be no dispute that both, the Southern District Court of New York
   3
       and the District Court of New Jersey, have subject matter jurisdiction and that venue
   4
       would be proper. The court is unable to determine whether the Southern District of New
   5

   6   York would have personal jurisdiction over LexMod. LexMod is a Florida corporation

   7   with its principal place of business in New Jersey. (SAC ¶ 6.) LexMod is an “on‐line

   8   furniture retailer [who] sells furniture nationwide through its own website as well as on

   9   on‐line marketplaces like Amazon and Google Shopping.” (Dkt. 32‐4, Greisman Decl. ¶

  10   7.) LexMod’s “online platforms are accessible to customers everywhere . . . .” (Id.)

  11   However, the parties present insufficient evidence regarding LexMod’s contacts in the

  12   Southern District of New York, and, as discussed above, LexMod’s consent to personal

  13   jurisdiction is insufficient to satisfy the first prong of a Section 1404(a) analysis.

  14   Defendants have not demonstrated that transfer to the Southern District of New York is

  15   proper.

  16          The District Court of New Jersey has personal jurisdiction over every Defendant.

  17   Modway and LexMod have their principal place of business in New Jersey. Greisman is

  18   the Chief Executive Officer of Modway and the manager of LexMod. (Greisman Decl. ¶¶

  19   2‐3.) Greisman has an office in New Jersey where he works for Modway and LexMod.

  20   (Id. ¶ 9.) Moreover, Plaintiff’s claims against Greisman stem from Greisman’s alleged

  21   role as the “driving force and guiding spirit behind Modway’s and LexMod’s sale of

  22   infringing products,” (SAC ¶ 2) and “personally direct[ing] the infringing acts alleged

  23   herein, including by personally selecting which of Plaintiff’s unique furniture designs to

  24   pirate and sell . . . .” (Id.) Plaintiff similarly argues in its submission that “the acts of the

  25   corporate defendants are imputed to Greisman” because, amongst other things, the

  26   “evidence suggests that Greisman is the alter ego of at least LexMod, if not Modway as

  27   well.” (Dkt. 37, Opp. at 19‐21.)
  28                                                   6
Case 5:19-cv-02238-DDP-SP Document 69 Filed 11/17/20 Page 7 of 12 Page ID #:2213




              The court concludes that the District of New Jersey has personal jurisdiction over
   1
       every defendant. Accordingly, this action could have been brought in the District of
   2
       New Jersey.
   3
                 2. Plaintiff’s Choice of Forum
   4
              Substantial weight is generally accorded to plaintiff’s choice of forum, and a court
   5

   6   should not order a transfer unless the “convenience” and “justice” factors weigh heavily

   7   in favor of venue elsewhere. Sec. Investor Prot. Corp. v. Vigman, 764 F.2d 1309, 1317 (9th

   8   Cir. 1985); see also Decker Coal, 805 F.2d at 842 (“The defendant must make a strong

   9   showing of inconvenience to warrant upsetting the plaintiff’s choice of forum”).

  10   However, “[t]he plaintiff’s choice is given less weight where the plaintiff is a nonresident

  11   or the chosen forum lacks any significant contact with the activities giving rise to the

  12   litigation.” Catch Curve, Inc. v. Venali, Inc., No. CV 05‐04820 DDP AJWX, 2006 WL

  13   4568799, at *2 (C.D. Cal. Feb. 27, 2006).

  14          Plaintiff’s choice of forum is entitled to minimal weight here. Plaintiff and

  15   Defendants have some market presence in Los Angeles. The parties have presented

  16   evidence of the respective parties’ contacts and sales related to their businesses.

  17   However, the court is unable to determine the significance of this evidence. The parties

  18   appear to market, sell, and distribute their respective products nationwide and have not

  19   presented evidence of the Los Angeles market as compared to other forums, including

  20   New Jersey. Nonetheless, the court gives some deference to Plaintiff’s choice of forum

  21   because some of the conduct complained of—the sale of infringing products—occurred

  22   in this forum. The court gives less than “substantial deference” to Plaintiff’s choice of

  23   forum, however, because Plaintiff is pursuing this action outside of its home forum. See

  24   Monolithic Power Sys., Inc. v. Silergy Corp., No. CV138122MWFVBKX, 2014 WL 12586380,

  25   at *1 (C.D. Cal. Apr. 14, 2014) (“[A] plaintiff’s choice to bring suit outside of its ‘home

  26   forum’ is entitled to reduced deference.”).

  27   ///
  28                                                  7
Case 5:19-cv-02238-DDP-SP Document 69 Filed 11/17/20 Page 8 of 12 Page ID #:2214




                   3. Convenience of the Parties
   1
              LexMod and Modway have their principal place of business in New Jersey and
   2
       Greisman has an office in New Jersey where he conducts business for both entities. (SAC
   3
       ¶¶ 5, 6.) Plaintiff does not appear to dispute that New Jersey would be a more
   4
       convenient forum for all parties. (See Opp. at 7‐8.) Instead, in opposition to this motion,
   5

   6   Plaintiff argues that litigating in this forum would not be more inconvenient for

   7   Defendants than conducting business in this forum because Defendants have a

   8   warehouse in Fontana, California. The argument is unpersuasive. The proper inquiry in

   9   a Section 1404(a) analysis is the convenience of the parties to litigate the action—not

  10   whether the inconvenience to conduct business is equal to the inconvenience to litigate,

  11   as Plaintiff contends. Moreover, the fact that Defendant Modway has a Fontana

  12   warehouse is not significant—there is no evidence that Modways’ principals or any party

  13   witnesses are located at the Fontana warehouse. The Fontana warehouse is also

  14   irrelevant to determine the convenience of LexMod and Greisman.

  15          Plaintiff’s principal place of business is also on the East Coast in Pennsylvania. (Id.

  16   ¶ 4.) Because Pennsylvania is closer to New Jersey than California, New Jersey is a more

  17   convenient forum for Plaintiff. Because every party here is located on the East Coast,

  18   New Jersey is significantly more convenient than Los Angeles.

  19          The court concludes that the convenience of the parties weighs heavily in favor of

  20   transfer.

  21               4. Convenience to the Witnesses

  22          “Convenience of witnesses is often the most important factor in a § 1404(a)

  23   transfer motion.” Costco Wholesale Corp. v. Liberty Mut. Ins. Co., 472 F. Supp. 2d 1183, 1193

  24   (S.D. Cal. 2007). “In establishing inconvenience to witnesses, the moving party must

  25   name the witnesses, state their location, and explain their testimony and its relevance.”

  26   Id. (citing Carolina Cas. Co. v. Data Broad. Corp., 158 F. Supp. 2d 1044, 1049 (N.D. Cal.

  27   2001); Williams v. Bowman, 157 F. Supp. 2d 1103, 1108 (N.D. Cal. 2001)). “The convenience
  28                                                  8
Case 5:19-cv-02238-DDP-SP Document 69 Filed 11/17/20 Page 9 of 12 Page ID #:2215




       of non‐party witnesses is of primary importance.” Metz v. U.S. Life Ins. Co. in City of N.Y.,
   1
       674 F. Supp. 2d 1141, 1147 (C.D. Cal. 2009). “[T]he court must consider not simply how
   2
       many witnesses each side has and the location of each, but, rather, the court must
   3
       consider the importance of the witnesses.” Saleh, 361 F. Supp. 2d at 1161.
   4
              Defendants have identified potential third‐party witnesses in or near New York.
   5

   6   Specifically, Defendants contend that “Plaintiff has struggled to explain why its trade

   7   dresses are nonfunctional” and argues that “historical collections of documents from the

   8   deceased designers may contain critical evidence.” (Reply at 9:9‐10.) These collections

   9   and documents are located in museums and archives in New York City, Connecticut,

  10   Washington, D.C., and Michigan. Plaintiff does not dispute that the museums and

  11   archives Defendants have identified may contain relevant evidence that goes to the issue

  12   of functionality. Instead, Plaintiff argues that there are similar museums in the Central

  13   District that display the designs at issue. Plaintiff fails to explain, however, the relevance

  14   of these displays as it pertains to the issue of functionality.

  15          Defendants have also identified “New York‐based third‐parties like France & Son,

  16   Manhattan Home Design, and Aeon Furniture sell products with designs just like

  17   Knoll’s,” and argues that “these entities can provide evidence demonstrating a lack of

  18   secondary meaning and/or Knoll’s failure to police its rights.” (Reply at 8:13‐17; Transfer

  19   Mot. at 11‐12.) Plaintiff again does not dispute that these third parties may be relevant to

  20   the dispute. Plaintiff instead argues that if Defendant is to be believed, that there are

  21   many third‐party infringers throughout the country, then there are sure to be relevant

  22   witnesses in Los Angeles. This bare statement is insufficient to demonstrate that the

  23   third‐parties identified are unimportant or should otherwise be disregarded.

  24   Furthermore, Plaintiff has not identified any witnesses located in Los Angeles that would

  25   be relevant to any issue in this case.

  26

  27

  28                                                  9
Case 5:19-cv-02238-DDP-SP Document 69 Filed 11/17/20 Page 10 of 12 Page ID #:2216




               Considering the third‐party witnesses identified by Defendants and the relevance
    1
        of those witnesses to this action, the court concludes that the convenience of witnesses
    2
        weighs in favor of transfer.
    3
                  5. Parties’ Contacts with the Forum, Contacts Relating to the Cause of Action in the
    4
                     Chosen Forum, & Local Interests in the Controversy
    5

    6          Modway and LexMod conduct business in this forum. Modway imports about a

    7   third of its products through the Port of Long Beach. (Dkt. 32‐3, Melamed Decl. ¶ 5.)

    8   Modway also leases a Fontana warehouse where it stores and distributes its products to

    9   the Western United States. (Id. ¶ 6.) Modway further markets its products to more than

   10   100 retailers in California. (Stewart Decl. ¶ 2.) LexMod appears to not have any offices

   11   or employees in California. However, LexMod contracts with Modway to fulfill

   12   purchase orders LexMod receives online. (Greisman Decl. ¶ 8.) Greisman declares that

   13   he has only travelled to California two or three times, and only once to visit Modway’s

   14   Fontana warehouse. In any event, it is clear that at a minimum, Modway, LexMod, and

   15   Plaintiff conduct significant sales in California. Therefore, the parties’ contacts with the

   16   forum weigh against transfer.

   17          The parties’ contacts with this forum related to the cause of action are less

   18   apparent, however. This trade dress infringement action involves issues of design,

   19   knowledge, willfulness and intent. (See SAC.) Defendants’ contacts with this forum

   20   related to these issues appear to be nonexistent. Modway’s product development team,

   21   consisting of five to six individuals, are all based in New Jersey. (Dkt. 32‐3, Melamed

   22   Decl. ¶ 3.) Modway asserts that its product designing is done exclusively in New Jersey.

   23   (Id.) “Other than warehousing logistics, the Modway employees in California perform

   24   no other function for the company.” (Id. ¶¶ 6‐7.) Significantly, Plaintiff alleges that

   25   “Greisman is the driving force and guiding spirit behind all decisions at both Modway

   26   and LexMod, including the decision to copy” the trade dresses at issue. (SAC ¶ 60.)

   27   Plaintiff does not appear to dispute that Greisman performs his work for LexMod and
   28                                                 10
Case 5:19-cv-02238-DDP-SP Document 69 Filed 11/17/20 Page 11 of 12 Page ID #:2217




        Modway exclusively in New York and New Jersey. As discussed above, New Jersey is
    1
        the principal place of business for both corporate defendants. Therefore, the parties’
    2
        contacts in this forum related to the cause of action are nonexistent and are instead,
    3
        primarily located in the District of New Jersey.
    4
               The parties’ contacts related to the cause of action and the respective forums’
    5

    6   interest in this action weigh in favor of transfer to the District of New Jersey.

    7             6. Ease of Access of Proof, Costs of Litigation, Availability of Compulsory Process

    8          “Although developments in electronic conveyance have reduced the cost of

    9   document transfer somewhat, costs of litigation can still be substantially lessened if the

   10   venue is in the district in which most of the documentary evidence is stored.” Park v.

   11   Dole Fresh Vegetables, Inc., 964 F. Supp. 2d 1088, 1095 (N.D. Cal. 2013). Modway’s and

   12   LexMod’s electronic servers are located in New Jersey. (Greisman Decl., ¶ 26; Melamed

   13   Decl., ¶ 14.) Greisman’s documents are located in New York where he resides and in his

   14   New Jersey office where he conducts work for Modway and LexMod. Additionally,

   15   Defendants suggest that some of the archival documents may not exist in electronic

   16   format and are also located on the East Coast. As discussed above, Plaintiff is located in

   17   Pennsylvania and has not disputed that its documentary evidence is also primarily on

   18   the East Coast in Pennsylvania.

   19          The ease of access to proof and costs of litigation weigh in favor of transfer.

   20             7. State Most Familiar with Governing Law

   21          The court agrees with the parties that this factor is neutral.

   22             8. Court Congestion

   23          The parties have not presented sufficient information to assess the court

   24   congestion in the District Court of New Jersey, therefore, this factor is neutral.

   25          After carefully weighing the convenience of the parties, witnesses, and the

   26   interests of justice factors, the court concludes that this action should be transferred to the

   27   District of New Jersey.
   28                                                 11
Case 5:19-cv-02238-DDP-SP Document 69 Filed 11/17/20 Page 12 of 12 Page ID #:2218




        IV. CONCLUSION
    1
               Defendants’ motion to transfer to the District Court of New Jersey is granted. The
    2
        court does not reach issue of personal jurisdiction in this forum or issues related to
    3
        Defendants’ motion to dismiss.
    4
               The court orders this action transferred to the District of New Jersey. The court
    5

    6   further vacates Defendants’ Motion under Rule 12(b)(6), Dtk. 34.

    7   IT IS SO ORDERED.
    8   Dated: November 17, 2020
    9                                                     ___________________________________
   10                                                           DEAN D. PREGERSON
   11                                                       UNITED STATES DISTRICT JUDGE
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28                                                12
